UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1027


ZACHARY KONGNSO KEHLA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 24, 2012                  Decided:   August 22, 2012


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle   L.C.   Beach-Oswald,   BEACH-OSWALD   IMMIGRATION  LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner.       Stuart F.
Delery, Acting Assistant Attorney General, Jennifer P. Levings,
Senior   Litigation   Counsel,  Nancy   K.   Canter,   Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zachary    Kongnso     Kehla,        a     native     and        citizen   of

Cameroon,     petitions     for    review     of    an    order     of    the    Board    of

Immigration     Appeals     (“Board”)       dismissing        his     appeal     from    the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).           We deny the petition for review.

              This court will uphold the Board’s decision unless it

is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

deferential.      Factual      findings     are        affirmed     if    supported       by

substantial evidence.            There is substantial evidence to support

a   finding    unless    the     evidence     was      such    that      any    reasonable

adjudicator      would    have     been     compelled         to    conclude       to    the

contrary.         Therefore,       we     review         an    adverse         credibility

determination for substantial evidence and give broad deference

to the Board’s credibility determination.                          The Board and the

immigration     judge     must    provide     specific,        cogent      reasons       for

making an adverse credibility determination.                        We recognize that

omissions, inconsistent statements, contradictory evidence, and

inherently      improbable        testimony         can       support      an      adverse

credibility determination.              The existence of only a few such

inconsistencies, omissions, or contradictions can be sufficient

for the Board to make an adverse credibility finding as to the

                                          2
alien’s       entire        testimony     regarding         past     persecution.           An

inconsistency can serve as a basis for an adverse credibility

determination even if it does not go to the heart of the alien’s

claim.         8     U.S.C.     §     1158(b)(1)(B)(iii)             (2006);        see    also

Djadjou v. Holder, 662 F.3d 265, 272-74 (4th Cir. 2011) (case

citations omitted).             An adverse credibility finding can support

a conclusion that the alien did not establish past persecution.

See Dankam v. Gonzales, 495 F.3d 113, 121-23 (4th Cir. 2007);

see also Chen v. Attorney Gen., 463 F.3d 1228, 1231 (11th Cir.

2006)    (denial       of    asylum     relief     can   be    based       solely    upon    an

adverse credibility finding).

              We   have      reviewed       the   record      and    considered         Kehla’s

arguments      and     conclude       that    there      was     substantial         evidence

supporting the adverse credibility finding.                          We note that there

were several inconsistencies in the record regarding critical

parts    of    Kehla’s       claim    for    relief.        We      also   note     that    the

immigration        judge’s          consideration        of        Kehla’s     testimonial

demeanor as one basis for the adverse credibility finding was

supported by specific and cogent reasons.

              Accordingly, we           deny the petition for review. *                      We

dispense      with      oral     argument         because      the    facts       and     legal


     *
       Kehla does not argue that the immigration judge erred in
denying his request under the CAT.   Accordingly, that claim is
abandoned. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th
(Continued)
                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




Cir. 2004) (finding that failure to raise a challenge in an
opening brief results in abandonment of that challenge);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (same).



                                4